DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tumor tracking apparatus 100 shown in Fig. 8” (see specification [00137]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mental process type abstract idea without significantly more. Independent claims 5 and 9 recite the subject matter, “determining a position of the tumor based on the first image and the second image” (claim 5) and “determine a position of the tumor based on the first image and the second image” (claim 9); which describe a data analysis step or function with a high level of generality such that the step or functions can be practically performed  in a human mind by viewing the images and recognizing the position of the tumor in the images. 
This judicial exception is not integrated into a practical application because the additional claim limitations of “acquiring a first image of a tumor at a first moment; acquiring a second image of the tumor at a second moment” (claim 5) and “acquire a first image of a tumor at a first moment; acquire a second image of the tumor at a second moment” (claim 9) describe adding insignificant extra-solution activity to the judicial exception of mere data gathering. See MPEP 2106.04(d) and MPEP 2106.05(g). The additional claim limitations of “wherein the first moment and the second moment are adjacent moments, and the first image and the second image have different image planes” (claim 5) and “wherein the first moment and the second moment are adjacent moments, and the first image and the second image have different image planes” (claim 9) describe adding insignificant extra-solution activity of selecting particular data to be manipulated which are nominally or tangentially related to the invention and do not impose meaningful limits on the claim. See MPEP 2106.04(d) and MPEP 2106.05(g). The additional claim limitation of “comprising a processor” (claim 9) describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(a)(2) III. C., MPEP 2106.04(d), and MPEP 2106.05(f). 
determining the position of the tumor based on the second image and the third image” (claim 6) and “determine the position of the tumor based on the second image and the third image” (claim 10); which continue to describe performing mental process type abstract idea functions with a high level of generality such that the step or functions can be practically performed  in a human mind. See MPEP 2106.04(a)(2) III. A.
The claims 6 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “acquiring a third image of the tumor at a third moment” (claim 6), and “acquire a third image of the tumor at a third moment” (claim 10); which describe performing additional insignificant extra solution activity related to mere data gathering to the noted abstract idea activity. See MPEP 2106.05(g). 

The claims 6-8 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “wherein the second moment and the third moment are adjacent moments, and the second image and the third image have different image planes” (claim 6), “a time interval between the first moment and the second moment is equal to or not equal to a time interval between the second moment and the third moment” (claim 7), “an included angle between the image plane of the first image and the image plane of the second image is within a value range of 45-135 degrees, and an included angle between the image plane of the second image and the image plane of the third image is in the value range of 45-135 degrees” (claim 8), and “wherein the second moment and the third moment are adjacent moments, and the second image and the third image have different image planes” (claim 10) describe adding insignificant extra-solution activity of selecting particular data to be manipulated which are nominally or tangentially 
Examiner notes that claim 1 recites the features of “determining a two-dimensional positional deviation of the tumor at the Nth moment according to the tumor image at the Nth moment and a tumor reference image corresponding to the tumor image at the Nth moment; determining a three-dimensional positional deviation of the tumor at the Nth moment according to the two-dimensional positional deviation of the tumor at the Nth moment and a predetermined two-dimensional positional deviation of the tumor at an (N-1)th moment, wherein the two-dimensional positional deviation of the tumor at the (N-1)th moment is a two-dimensional positional deviation determined according to a tumor image at the (N-1)th moment and a tumor reference image corresponding to the tumor image at the (N-1)th moment, … and tracking the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment”, which adds specific limitations other than what is well-understood, routine, conventional activity in the field that confine the claim to a particular useful application of tracking a tumor according to determined three-dimensional positional deviations based on the specific disclosed limitations and would render the disclosed method to be not practically performed in a human mind. See MPEP 2106.04(a)(2) III. A. and MPEP 2106.05 I. A. 
Thus, claims 1-4 are directed to statutory eligible subject matter, where claims 2-4 incorporate the statutory eligible subject matter of claim 1 by dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2012/0008734), herein Thomson, in view of Fu et al. (US 2007/0003123), herein Fu.
Regarding claim 1, Thomson discloses a tumor tracking method, which is applied to a radiotherapy device comprising a tumor image acquisition apparatus and configured to acquire tumor images at different moments (see Thomson [0071], where an image-guided radiation treatment (IGRT) apparatus includes a treatment guidance imaging system comprising a tomosynthesis imaging system and a setup imaging system, and the tomosynthesis imaging system being directed for imaging of the target volume for target tracking; see Thomson [0074], where a tumor is suggested as a target structure; see Thomson [0085], where the tomosynthesis imaging system is also the setup imaging system and acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2), the method comprising: 
acquiring a tumor image at an Nth moment, wherein N = 2, 3, 4 ... M, M being a positive integer (see Thomson [0085], where the tomosynthesis imaging system is also the setup imaging system and acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2); 
determining a two-dimensional positional deviation of the tumor at the Nth moment according to the tumor image at the Nth moment and a tumor reference image corresponding to the tumor image at the Nth moment (see Thomson [0085] and Fig. 9C, where a third registration, TP-t1, between a tomosynthesis image data set tomo(t1) and the pre-acquired image data set is computed); 
(see Thomson [0085] and Fig. 9C, where a third registration, TP-t0, between a tomosynthesis image data set tomo(t0) and the pre-acquired image data set is computed).
Thomson does not explicitly disclose determining a three-dimensional positional deviation of the tumor at the Nth moment according to the two-dimensional positional deviation of the tumor at the Nth moment and a predetermined two-dimensional positional deviation of the tumor at an (N-1)th moment, a position at which the tumor image at the Nth moment is acquired is different from a position at which the tumor image at the (N-1)th moment is acquired; and tracking the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment.
Fu teaches in a related and pertinent method for precision registration of x-ray images to cone-beam CT scan for image-guided radiosurgery (see Fu Abstract), where x-ray images may include pairs of orthogonal projections through a region of interest in a patient, generated sequentially by a single source and detector (see Fu [0021]), the orthogonal projection images are position in two different positions (see Fu [0026]-[0027]), where the region of interest is suggested to be a tumor mass and that the acquired 2-D  X-ray images may be compared with a set of high-quality 2-D pre-treatment x-ray images maintained in treatment planning library, and the closest matches may be selected for registration (see Fu [0028]) and acquired 2D real-time X-ray images are registered with corresponding 2D pre-treatment X-ray images, and a geometric transformation is performed to convert the 2D real-time X-ray  images to a 3-D real time volume, and tracking the 3-D real-time volume against the pre-treatment CT volume (see Fu [0032]), where the 3-D transformation is obtained by combining the results of the 2-D registration between orthogonally projected real-time x-ray images with corresponding orthogonally projected pre-treatment x-ray images (see Fu [0029]). 

This modification is rationalized as an application of an application of known techniques to a known method ready for improvement to yield predictable results. 
In this instance, Thomson disclose a base method for target tracking for medical imaging and image guided radiation treatment, where a tomosynthesis imaging system acquires a sequence of tomosynthesis image data captured at different times, and a tumor is suggested as a target structure to be tracked, and registration between acquired sequence of tomosynthesis image data with pre-acquired image data set is computed. 
Fu teaches a known technique in a related method for precision registration of x-ray images to cone-beam CT scan for image-guided radiosurgery, where 2-D x-ray images are captured at pair of different orthogonal positions of a region of interest, suggested to be a tumor mass, the acquired 2-D  X-ray images are compared and registered with the closest match of a set of high-quality 2-D pre-treatment x-ray images, and the registrations are combined to form a 3D transformation to convert the 2D real-time X-ray  images to a 3-D real time volume, and tracking the 3-D real-time volume against the pre-treatment CT volume. 
One of ordinary skill in the art would have recognized that by applying Fu’s technique would allow for the Thomson’s method to capture the sequence of 2D x-ray tomosynthesis image data at corresponding different orthogonal positions and registered with pre-treatment x-ray images that 

Regarding claim 2, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein time intervals between any two adjacent moments are equal or unequal (see Thomson [0054] and [0068], where x-ray images are suggested to be acquired at particular time intervals).

Regarding claim 3, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein an included angle between the position at which the tumor image at the Nth moment is acquired and the position at which the tumor image at the (N-1)th moment is acquired is within a value range of 45-135 degrees (see Fu [0025], where the orthogonal images are suggested to be acquired at 90 degrees relative to each other).

Regarding claim 4, please see the above rejection of claim 1. Thomson and Fu disclose the tumor tracking method according to claim 1, wherein tracking the tumor according to the three-dimensional positional deviation of the tumor at the Nth moment comprises: 
tracking the tumor according to a relationship between the three-dimensional positional deviation of the tumor at the Nth moment and a predetermined deviation range (see Fu [0021], where the set of pre-treatment 2-D x-ray images may be a number of images corresponding approximately to an expected range of 2-D in-treatment x-ray images of the region of interest and the expected range of 2-D in-treatment x-ray images correspond to an expected range of patient positions; which suggests the 3D transformation obtained from the registration of the 2D pre-treatment and in-treatment x-ray images corresponds to a predetermined expected range of patient positions).

Regarding claim 5, Thomson and Fu disclose a tumor tracking method, comprising: 
acquiring a first image of a tumor at a first moment (see Thomson [0085], where the tomosynthesis imaging system acquires a first tomosynthesis image data, e.g. tomo(t0), of subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2); 
acquiring a second image of the tumor at a second moment (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t1),  subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2); and 
determining a position of the tumor based on the first image and the second image (see Thomson [0085] and Fig. 9C, where a registrations, TP-t0 and TP-t1, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region); 
wherein the first moment and the second moment are adjacent moments (see Thomson [0085], where the subsequent sets of tomosynthesis image data are acquired at times t0, t1, t2,…, suggesting adjacent moments), and the first image and the second image have different image planes (see Fu [0026]-[0027], where the images are acquired at different orthogonal positions and corresponding different image planes).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Thomson and Fu are similar, mutatis mutandis. 


acquiring a third image of the tumor at a third moment (see Thomson [0085], where the tomosynthesis imaging system acquires a second tomosynthesis image data, e.g. tomo(t2),  subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2); and 
determining the position of the tumor based on the second image and the third image (see Thomson [0085] and Fig. 9C, where a registrations, TP-t1 and TP-t2, between corresponding tomosynthesis image data sets and the pre-acquired image data set are computed; see Fu [0029] and [0032], where 3D transformation is obtained by combining results of 2D registration between x-ray images and pre-treatment x-ray images is used to convert the 2D x-ray images to a 3D volume for tracking a tumor region); 
wherein the second moment and the third moment are adjacent moments (see Thomson [0085], where the subsequent sets of tomosynthesis image data are acquired at times t0, t1, t2,…, suggesting adjacent moments), and the second image and the third image have different image planes (see Fu [0026]-[0027], where the images are acquired at different orthogonal positions and corresponding different image planes).

Regarding claim 7, please see the above rejection of claim 6. Thomson and Fu disclose the method according to claim 6, wherein a time interval between the first moment and the second moment is equal to or not equal to a time interval between the second moment and the third moment (see Thomson [0054] and [0068], where x-ray images are suggested to be acquired at particular time intervals)..

(see Thomson [0085], where the tomosynthesis imaging system acquires subsequent sets of tomosynthesis image data at different times, e.g. t0, t1, t2; see Fu [0025], where the acquired images are suggested to be orthogonal to each other and acquired at 90 degrees relative to each other).

Regarding claim 9, it recites an apparatus performing the method of claim 5. Thomson and Fu teach an apparatus performing the method of claim 5 (see Thomson [0058] and [0071], where an image-guided radiation treatment (IGRT) apparatus is disclosed). Please see above for detailed claim analysis, with the exception to the following further limitations:
a processor (see Thomson [0058], where a computer system integrated with or coupled to the IGRT system includes a central processing unit to perform disclosed methods of image guided radiation treatment).
Please see the above rejection for claims 1 and 5, as the rationale to combine the teachings of Thomson and Fu are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY CHOI/               Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/               Supervisory Patent Examiner, Art Unit 2661